78 F.3d 578w
1996 O.S.H.D. (CCH) P 30,988
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Estate of Denny BERNALDES, Plaintiff-Appellant,v.UNITED STATES of America;  3 Unnamed Inspectors of The MineSafety and Health Administration, Defendants-Appellees.
No. 95-1905.
United States Court of Appeals, Fourth Circuit.
Argued Feb. 1, 1996.Decided Feb. 28, 1996.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION